Citation Nr: 1108330	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-41 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) for the time period from April 16, 2001 to February 3, 2005.

2.  Entitlement to an initial disability evaluation greater than 70 percent for service-connected PTSD for the time period since February 4, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2007, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for due process considerations, to obtain all relevant records, and to afford the Veteran a new VA psychiatric examination.

In October 2009, the Board issued a decision in this case granting a 70 percent rating for PTSD effective February 4, 2005.  The Board denied a rating greater than 50 percent for the time period from April 16, 2001 to February 3, 2005.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

By order dated July 8, 2010, the Court remanded the case to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR have determined that the Board must provide further reasons and bases for its decision in this case.  Notably, the RO last adjudicated this claim in an August 2009 supplemental statement of the case (SSOC).  Since that time, additional relevant evidence has been added to the claims folder which includes a physician opinion dated October 2009, a statement from the Veteran's spouse received in December 2009, treatment records from the VetCenter, a January 2010 statement from the Upstate New York VA Healthcare Network, a May 2010 VA genitourinary examination report, and an August 2010 VA PTSD examination report.

Pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.

In an Appellant's Brief dated January 2011, the Veteran's representative did not waive RO consideration of this evidence in the first instance.  Absent a specific waiver of RO review, the case requires remand for RO review of the new evidence in the first instance.

Additionally, the Board notes that the Veteran's VA clinical records were last updated in December 2008 (as a result of the Veteran's appeal to the Court).  As the record includes conflicting opinion as to whether the Veteran's unemployability is due to service-connected versus nonservice-connected factors, the Board finds that VA has a duty to obtain current VA clinical records prior to any further adjudication.  38 C.F.R. § 3.159(c)(2).

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (issued well after the VA first adjudicated this case), the Court held that a request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.

The Veteran formally raised a claim of entitlement to TDIU in October 2009.  In December 2009, the RO provided the Veteran notice of the evidence deemed necessary to substantiate this claim as well as the relative duties on the part of himself and VA in developing this claim.  To date, the RO has not had the opportunity to adjudicate this issue.  On remand, the RO will be provided an opportunity to fully address this issue which is now deemed part and parcel of the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment at the New Orleans, Louisiana VA Medical Center since December 2008.

2.  Thereafter, readjudicate the claims of entitlement to an initial disability evaluation greater than 50 percent for service-connected PTSD for the time period from April 16, 2001 to February 3, 2005, and entitlement to an initial disability evaluation greater than 70 percent for service-connected PTSD for the time period since February 4, 2005.  In so doing, the RO should specifically consider all evidence added to the record since the last SSOC was furnished in August 2009.  Additionally, the RO should consider the issue of entitlement to TDIU as part and parcel of the claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If any benefit on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afford the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

